DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 7/6/2022 has been entered.

Response to Amendment
Applicants’ response filed 5/12/2022 amended claims 1-3, 9 and 16-20.  Applicants’ amendments overcome the claim objections from the office action mailed 3/15/2022; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Potula in view of Kannan and Potula in view of Kannan further in view of Miller from the office action mailed 3/15/2022; therefore these rejections are withdrawn.  For the reasons stated below claims 1-20 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2022 was filed after the mailing date of the notice of allowance on 6/1/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

At the beginning of line 1 on page 1 of the specification:    
Please AMEND the first line to read as follows: 
------ "This application is a 371 of PCT/BR2019/050205, filed 06/05/2019.” ------    


Please AMEND claim 16 by REPLACING:
------ “the ricinoleic fatty acid”------ at the beginning of line 2
WITH
------ “a ricinoleic fatty acid” ------



Spoke with Kayla Weckesser on July 14th, 2022 and she agreed to the amendments discussed above.  




Claims Allowed
6..	The following is an examiner’s statement of reasons for allowance:  applicants have demonstrated unexpected results across the full scope of the claims.  The biolubricants of the instant application are unique in that they are limited to a narrow range of alcohols that are used in the processing steps, specifically 2-ethylhexanol in the nucleophilic substitution reaction step.  dispersant and antioxidant compounds present in very specific concentration ratios.  This specific alcohol in this specific step leads to enhanced physical and chemical properties when compared to biolubricants processed with different alcohols at the nucleophilic substitution reaction step.            
Applicants have compared their biolubricants to a known set of composition which adequately represent the closest prior art.  From the tables of the instant specification it is evident that applicants’ examples have much better physical and chemical properties than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-20 are allowed even after applicants’ IDS filing of 7/6/2022.          

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771